DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities:  

Claim 1, lines 5-6, should read “each shoulder strap”.
Claim 1, line 8, 10-11, 15, should read “each the breast support cup”.
Claim 1, line 12, should read “each then extension strap”.
Claim 2, lines 5-6, should read “each shoulder strap”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation "the first fastener component" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, lines 10-11, recites “an extension strap attached adjacent to the first clasp, each extension strap having an unattached end extending beyond the first fastener component toward each second clasp”, renders the claim indefinite because it is unclear how an extension strap attached to the first clasp and an unattached end extending beyond the first fastener component or the first clasp, since fig.4 shows an extension strap 111 extending beyond the second clasp 109.
Claim 2, lines 15-16, recites the limitation “the second and third clasps are adapted to attach together such that each breast support cup fits closely …”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, since fig.4 shows a shoulder strap terminating in a first clasp attaching together with a third clasp 110. For the purpose of examination and as best understood the limitation is interpreted to mean that “an extension portion extending beyond a second clasp 109”.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kunstadter (4878879).

Regarding claim 1, Kunstadter discloses a nursing garment (fig.1) comprising: a pair of breast support cups (40); a chest band (46) for securing the garment to the torso of a person wearing the garment, the chest band attached to a lower portion of each breast support cup; a pair of shoulder straps (36), a back portion of each shoulder strap (fig.1) attached to the chest band and a front portion of each strap terminating in a first clasp ( fig.1 shows a front portion of shoulder strap 36 terminating in a fasteners 54); 
a second clasp (52) attached to an upper portion of each breast support cup; 
an extension strap (14) attached to the upper portion of each breast support cup, each extension strap extending beyond the second clasp attached to the upper portion of each breast cup (fig.1), wherein a portion of each extension strap extending beyond the second clasp terminates in a third clasp (32); wherein the first and second clasps (fig.1-2) are adapted to attach together; and the first and third clasps (fig.1 shows fastener 32 is configured to attach the strap 14 to the fastener 54) are adapted to attach together (fig.1); but Kunstadter does not disclose a functional limitation such that each breast support cup fits loosely to permit the insertion of a breast pump between the breast support cup and the underlying breast and such that each breast support cup fits snugly around an underlying breast.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that fastener 42 is configured to directly attach to faster 54 and fastener 32 is indirectly attach to fastener 54 in order to perform as the claimed invention, since they are not deemed to impose any structural limitations distinguishable over the cited prior art.

Claim 2, Kunstadter disclose a nursing garment (fig.1) comprising a pair of breast support cups (40); a chest band (46) for securing the garment to the torso of a person wearing the garment, the chest band attached to a lower portion of each breast support cup (fig.1); a pair of shoulder straps (36), a back portion of each shoulder strap attached to the chest band (fig.1) and a front portion of each shoulder strap terminating in a first clasp (fig.1 shows a front portion of shoulder strap 36 terminating in a fasteners 54); a second clasp (52) attached to an the upper portion of each breast support cup;
 an extension strap (14) attached adjacent to the second clasp, each extension strap having an unattached end (at element 28, fig.3) extending beyond the first clasp toward the shoulder strap, wherein each unattached end of the extension strap terminates in a third clasp (32); wherein the first and second clasps (fig.1) are adapted to attach together, and the first and third clasps are adapted to attach together (fig.1); but  Kunstadter does not disclose a functional limitations such that each breast support cup fits snugly around an underlying breast such that each breast support cup fits loosely to permit the insertion of a breast pump between the breast support cup and the underlying breast.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that fastener 42 is configured to directly attach to faster 54 and fastener 32 is indirectly attach to fastener 54 in order to perform as the claimed invention, since they are not deemed to impose any structural limitations distinguishable over the cited prior art.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732